Case 2:20-cv-03181-SHK Document 21 Filed 03/17/21 Page 1 of 1 Page ID #:1021



                                                        JS-6
  1
  2
  3
  4
                           UNITED STATES DISTRICT COURT
  5
                          CENTRAL DISTRICT OF CALIFORNIA
  6                             WESTERN DIVISION
  7
  8   ELEANOR DEMPSTER,                        )     Case No. 2:20-cv-03181-SHK
  9                                            )
            Plaintiff,                         )     [PROPOSED]
 10
                                               )     JUDGMENT FOR VOLUTARY
 11                v.                          )     REMAND PURSUANT TO
                                               )     SENTENCE FOUR OF 42 U.S.C. §
 12
      ANDREW SAUL,                             )     405(g)
 13   Commissioner of Social Security,         )
 14                                            )
                                               )
 15
 16         The Court having approved the parties’Stipulation to Voluntary Remand
 17   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
 18   (“Stipulation toRemand”) lodged concurrentwith the lodging of the within
 19   Judgment of Remand, IT IS HEREBY ORDERED ADJUDGED AND
 20   DECREED that the above-captioned action is remanded to the Commissioner of
 21   Social Security for further proceedings consistent with the Stipulation to
 22   Remand.
 23
            IT IS SO ORDERED.
 24
 25
 26           March 17, 2021
      Dated: ____________                    ___________________________________
 27                                            HON. SHASHI H. KEWALRAMANI
                                             UNITED STATES MAGISTRATE JUDGE
 28




                                               -1-
